Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Balzer (WO 2016/074968; cited by Applicant). Balzer discloses the claimed structure and method with respect to claims 1 and 15 including cooling a drive for a boat with a housing configured to be underwater during operation of the drive, the housing 1 having a cooling section (note all the Figures) with a coolant duct 5 and an electric motor 2 accommodated in the housing for driving propeller 11. With respect to claims 2, 8, note Balzer, Figure 1. With respect to claim 3, note Balzer, electric motors inherently have both electrical and electronic components. With respect to claim 7, note Balzer, the housing 1 would be inherently somewhat heat insulating.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzer (WO 2016/074968; cited by Applicant) in view of Buchet (US 1764388). Balzer appears to show bearings and a plate. Buchet teaches an electric pod with a shaft 38, bearings 30 and a plate 29. With respect to claims 4-5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Balzer with a shaft, bearings and plate for improved efficiency and reliability as taught by Buchet. The combination combines known features to achieve predictable results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzer (WO 2016/074968; cited by Applicant) in view of Buchet (US 1764388), as applied to claims 4-5 above, and further in view of McCormick (US 4832635). Balzer does not show gears. McCormick teaches a gear case 8. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Balzer with a gear case for improved efficiency as taught by McCormick. The combination combines known features to achieve predictable results.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzer (WO 2016/074968; cited by Applicant) in view of Trillini et al (EP 1901418; cited by Applicant). Balzer does not show a contoured inlet with step. Trillini et al teach a contoured inlet with step (Figure .
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzer (WO 2016/074968; cited by Applicant) in view of Kvamsdal (US 5607333). Balzer does not show a contoured inlet. Kvamsdal teaches a contoured inlet that is oblique with respect to the forward movement of the boat (Figure 1). With respect to claims 11-13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Balzer with an obliquely contoured inlet for improved water pickup as taught by Kvamsdal. The combination combines known features to achieve predictable results.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzer (WO 2016/074968; cited by Applicant) in view of Pierce (US Re. 180018). Balzer does not show a forward inlet and aft outlet. Pierce teaches a forward inlet and aft outlet (Figure 1). With It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Balzer with a forward inlet and aft outlet for improved water flow as taught by Pierce. The combination combines known features to achieve predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (US 2466525) teaches a cooling system. Kosso et al (US 2017/0081007) shows a pod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617